DETAILED ACTION
This action is in response to the Amendment dated 16 August 2022. Claims 1, 5-6, 13, and 17-18 are amended. Claims 25-26 have been added. No claim has been cancelled. Claims 1-26 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 13-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over ROSSLER et al. (US20050204296A1) in view of LEMONIK et al. (US20110252339A1) and further view of MATEL (US20140184652A1).

As to claim 1, ROSSLER teaches a method comprising: transmitting a webpage to a first user device for display on a first screen associated with the first user device; transmitting the webpage to a second user device for display on a second screen associated with the second user device (See figs. 1-6, for example fig. 1, par 0038, wherein the clients C1, C2, and C3 intercommunicate via the communication paths IC1, IC2, and IC3 interaction events. Each hypermedia browser renders a presentation of the shared hypermedia document in its context. Thus the three hypermedia browsers provide a shared view SV of the document; as taught by ROSSLER); the webpage configured such that the webpage may be displayed with different layouts when rendered for display by different devices on screens associated therewith (See figs. 1-6, for example fig. 6, par 0061, wherein views might be formatted differently, i.e. objects that are otherwise identical appear in the views in different locations; as taught by ROSSLER); receiving from the first user device: an identity of an element on the webpage (See figs. 1-6, par 0079, wherein the logical shared cursor provides exact identification of objects in the shared document at the granularity of object identification. I.e. complex objects allow manipulation on different abstraction levels; as taught by ROSSLER); and a distance measurement representing a relative distance of a first cursor displayed on the first screen from a point associated with the element on the webpage as displayed on the first screen; transmitting to the second user device: the identity of the element, the distance measurement representing the relative distance of the first cursor displayed on the first screen from the point associated with the element on the webpage as displayed on the first screen (See figs. 1-6, par. 0063, shared pointers are mapped to the multimedia objects, e.g. to primitive objects like characters or pictures, structuring objects like layers, regions, containers, or complex objects like tables, frames, windows, applets, etc. These objects are described in a mark-up languages like HTML or XHTML comprising dedicated tags for each object, hence describing the composition of multimedia objects, the layout, and specifying the rendering for presentation; also see par 0064, wherein as a user moves a shared pointer, the underlying object(s) and its position are discovered. That position as well as the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).
ROSSLER does not teach and an instruction to display a second cursor on the second screen associated with the second user device at the relative distance  from the point associated with the element on the webpage as displayed on the second screen, wherein the distance measurement is represented, as a function of the identity of the element, either in terms of pixel coordinates or in terms of a fraction measurement.
In similar field of endeavor, LEMONIK teaches an instruction to display a second cursor on the second screen associated with the second user device at the relative distance  from the point associated with the element on the webpage as displayed on the second screen (See par. 0007,  wherein the current positions of the cursors are rendered for the one or more other users to the browser; or fig. 3, par. 0078, wherein at box 312, the process resolves the edits and adjusts cursor positions for each of the other users that had a cursor previously displayed on the document display at the local client, and elements may be moved within the DOM from their positions indicated in the last communication from the server system, to new positions indicated by the most recent communication from the server system; as taught by LEMONIK).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER method to include the teachings of LEMONIK for an instruction to display a second cursor on the second screen associated with the second user device at the relative distance  from the point associated with the element on the webpage as displayed on the second screen. Such a person would have been motivated to make this combination as in a hosted system, users may also be permitted to access the same document simultaneously. For example, the server system may maintain a master document and may communicate changes to the document to various client computing devices that are accessing the document over the internet. Such collaborative editing may permit for an improved experience over systems in which each user makes a batch of edits to a document, and then forwards it on to another user, where there is no ready feedback loop to correct edits made by one user when another user knows that the edits are not advisable (LEMONIK, par. 0004).
ROSSLER and LEMONIK do not teach wherein the distance measurement is represented, as a function of the identity of the element, either in terms of pixel coordinates or in terms of a fraction measurement.  
In similar field of endeavor, MATEL teaches wherein the distance measurement is represented, as a function of the identity of the element, either in terms of pixel coordinates or in terms of a fraction measurement (See par. 0033,  wherein calculate a corresponding position of the pixel on a second display device 56B (e.g., having a different, size, orientation, aspect ratio, etc., of first display device 56A) as the pointer graphic 58 is moved from the first display device 56A to the second display device 56B, wherein the corresponding position is calculated based on a proportion of a set of dimensions of the first display device 56A to a set of dimensions of the second display device 56B; as taught by MATEL).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER and LEMONIK method to include the teachings of MATEL wherein the distance measurement is represented, as a function of the identity of the element, either in terms of pixel coordinates or in terms of a fraction measurement. Such a person would have been motivated to make this combination as in cases where the secondary display device is heterogeneous (e.g., a different size vertically and/or horizontally when compared to the first), existing approaches become a burden on the user's time (requiring more movement of the pointer controller (e.g. a hand-controlled mouse) on the part of the user to make up for its shortcomings) (MATEL, par. 0002).

As to claim 2, ROSSLER, LEMONIK and MATEL teach the limitations of claim 1. ROSSLER further teaches wherein the webpage transmitted to the first user device and the second user device includes an indication of a location of the point (See par. 0064 wherein the underlying object(s) and its position are discovered, and the position as well as the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).  

As to claim 3, ROSSLER, LEMONIK and MATEL teach the limitations of claim 2. ROSSLER further teaches wherein the indication of the location of the point is in relation to the element when the element is displayed (See par. 0064 wherein the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).  

As to claim 4, ROSSLER, LEMONIK and MATEL teach the limitations of claim 1. ROSSLER further teaches wherein the distance measurement comprises a first value indicative of a relative distance from the point in a first direction and a second value indicative of a relative distance from the point in a second direction perpendicular to the first direction (See par. 0064 wherein the shared pointer coordinates (i.e. X-axis direction and Y-axis direction perpendicular to each other) relative to the object origin are transmitted; as taught by ROSSLER).

As to claim 7, ROSSLER, LEMONIK and MATEL teach teaches the limitations of claim 1. ROSSLER further teaches wherein the identity of the element uniquely identifies the element from all other elements on the webpage (See figs. 1-6, par 0079, wherein the logical shared cursor provides exact identification of objects in the shared document at the granularity of object identification. I.e. complex objects allow manipulation on different abstraction levels; as taught by ROSSLER),  and wherein the point associated with the element is an anchor point defined at a particular location within or in proximity to the element (See par. 0064 wherein the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).

As to claim 8, ROSSLER, LEMONIK and MATEL teach the limitations of claim 1. LEMONIK further teaches wherein the method further comprises: receiving, from the first user device, an indication that a selection is being made with the first cursor associated with the first user device; in response to receiving the indication: transmitting, to the second user device, an instruction to modify the display of the second cursor on the second screen associated with the second user device (See fig. 1, par 0026, wherein JohnB is editing the document at a location far below that of the other two users, and off the current viewport on page 102. As a result, the cursor for JohnB is shown only as a small caret 120A that is appended to a flag 120B, and points downward off the page to indicate to Barley that JohnB is somewhere horizontally in line with the caret 120A, but off the bottom of the page; as taught by LEMONIK).  

As to claim 9, ROSSLER, LEMONIK and MATEL teach the limitations of claim 1. LEMONIK further teaches receiving, from the first user device, an indication that content is being displayed on the first screen associated with the first user device and that the content is not for display on the second screen associated with the second user device (See figs. 2C, par 0061, wherein Chris may create a personal letter document and specify the document as being private. Thus, other users of the system (e.g., Tina and Spike) may be unable to locate or access the document, which may have access control limitations applied to it in various familiar manners; as taught by LEMONIK); in response to receiving the indication: transmitting, to the second user device, an instruction to modify the display of the second cursor on the second screen associated with the second user device (See fig. 2C, par 0061, wherein Spike may be unable to locate or access the document, but Chris may be able to access the document in view-only mode; as taught by LEMONIK).

As to claim 10, ROSSLER, LEMONIK and MATEL teach the limitations of claim 1. LEMONIK further teaches transmitting, to the second user device, an instruction to apply a visual effect to the second cursor when displaying the second cursor on the second screen associated with the second user device (See fig. 1, par 0025, wherein a cursor 124A is shown for Betty, as editing the document above the location at which Barley is editing the document. A flag 124B is appended to the cursor, so that Barley may immediately recognize that Betty is performing the particular editing; as taught by LEMONIK).

As to claim 11, ROSSLER, LEMONIK and MATEL teach the limitations of claim 1. LEMONIK further teaches wherein upon determining that the first cursor is stationary for a particular period of time, the method further comprises transmitting, to the second user device, an instruction to stop displaying the second cursor (See fig. 1, par 0028, wherein if Betty stops typing for a predetermined period, such as for 5 seconds or more, the flag 124B may disappear; as taught by LEMONIK).

As to claim 13, ROSSLER teaches a server comprising: a memory to store a webpage; a network interface to: transmit the webpage to a first user device for display on a first screen associated with the first user device; transmit the webpage to a second user device for display on a second screen associated with the second user device (See figs. 1-6, for example fig. 1, par 0038, wherein the clients C1, C2, and C3 intercommunicate via the communication paths IC1, IC2, and IC3 interaction events. Each hypermedia browser renders a presentation of the shared hypermedia document in its context. Thus the three hypermedia browsers provide a shared view SV of the document; as taught by ROSSLER); the webpage configured such that the webpage may be displayed with different layouts when rendered for display by different devices on screens associated therewith (See figs. 1-6, for example fig. 6, par 0061, wherein views might be formatted differently, i.e. objects that are otherwise identical appear in the views in different locations; as taught by ROSSLER); receive from the first user device: an identity of an element on the webpage (See figs. 1-6, par 0079, wherein the logical shared cursor provides exact identification of objects in the shared document at the granularity of object identification. I.e. complex objects allow manipulation on different abstraction levels; as taught by ROSSLER); and a distance measurement representing a relative distance of a first cursor displayed on the first screen from a point associated with the element on the webpage as displayed on the first screen; transmit to the second user device: the identity of the element, the distance measurement representing the relative distance of the first cursor displayed on the first screen from the point associated with the element on the webpage as displayed on the first screen (See figs. 1-6, par. 0063, shared pointers are mapped to the multimedia objects, e.g. to primitive objects like characters or pictures, structuring objects like layers, regions, containers, or complex objects like tables, frames, windows, applets, etc. These objects are described in a mark-up languages like HTML or XHTML comprising dedicated tags for each object, hence describing the composition of multimedia objects, the layout, and specifying the rendering for presentation; also see par 0064, wherein as a user moves a shared pointer, the underlying object(s) and its position are discovered. That position as well as the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).
ROSSLER does not teach and an instruction to display a second cursor on the  second screen associated with the second user device at the relative distance from the point associated with the element on the webpage as displayed on the second screen, wherein the distance measurement is represented, as a function of the identity of the element, either in terms of pixel coordinates or in terms of a fraction measurement.
In similar field of endeavor, LEMONIK teaches an instruction to display a second cursor on the  second screen associated with the second user device at the relative distance from the point associated with the element on the webpage as displayed on the second screen (See par. 0007,  wherein the current positions of the cursors are rendered for the one or more other users to the browser; or fig. 3, par. 0078, wherein at box 312, the process resolves the edits and adjusts cursor positions for each of the other users that had a cursor previously displayed on the document display at the local client, and elements may be moved within the DOM from their positions indicated in the last communication from the server system, to new positions indicated by the most recent communication from the server system; as taught by LEMONIK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER server to include the teachings of LEMONIK for an instruction to display a second cursor on the  second screen associated with the second user device at the relative distance from the point associated with the element on the webpage as displayed on the second screen. Such a person would have been motivated to make this combination as in a hosted system, users may also be permitted to access the same document simultaneously. For example, the server system may maintain a master document and may communicate changes to the document to various client computing devices that are accessing the document over the internet. Such collaborative editing may permit for an improved experience over systems in which each user makes a batch of edits to a document, and then forwards it on to another user, where there is no ready feedback loop to correct edits made by one user when another user knows that the edits are not advisable (LEMONIK, par. 0004).
ROSSLER and LEMONIK do not teach wherein the distance measurement is represented, as a function of the identity of the element, either in terms of pixel coordinates or in terms of a fraction measurement.  
In similar field of endeavor, MATEL teaches wherein the distance measurement is represented, as a function of the identity of the element, either in terms of pixel coordinates or in terms of a fraction measurement (See par. 0033,  wherein calculate a corresponding position of the pixel on a second display device 56B (e.g., having a different, size, orientation, aspect ratio, etc., of first display device 56A) as the pointer graphic 58 is moved from the first display device 56A to the second display device 56B, wherein the corresponding position is calculated based on a proportion of a set of dimensions of the first display device 56A to a set of dimensions of the second display device 56B; as taught by MATEL).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER and LEMONIK method to include the teachings of MATEL wherein the distance measurement is represented, as a function of the identity of the element, either in terms of pixel coordinates or in terms of a fraction measurement. Such a person would have been motivated to make this combination as in cases where the secondary display device is heterogeneous (e.g., a different size vertically and/or horizontally when compared to the first), existing approaches become a burden on the user's time (requiring more movement of the pointer controller (e.g. a hand-controlled mouse) on the part of the user to make up for its shortcomings) (MATEL, par. 0002).  

As to claim 14, ROSSLER, LEMONIK and MATEL teach the limitations of claim 13. ROSSLER further teaches wherein the webpage includes an indication of a location of the point (See par. 0064 wherein the underlying object(s) and its position are discovered, and the position as well as the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).  

As to claim 15, ROSSLER, LEMONIK and MATEL teach the limitations of claim 14. ROSSLER further teaches wherein the indication of the location of the point is in relation to the element when the element is displayed (See par. 0064 wherein the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).

As to claim 16, ROSSLER, LEMONIK and MATEL teach the limitations of claim 13. ROSSLER further teaches wherein the distance measurement comprises a first value indicative of a relative distance from the point in a first direction and a second value indicative of a relative distance from the point in a second direction perpendicular to the first direction (See par. 0064 wherein the shared pointer coordinates (i.e. X-axis direction and Y-axis direction perpendicular to each other) relative to the object origin are transmitted; as taught by ROSSLER).

As to claim 19, ROSSLER, LEMONIK and MATEL teach the limitations of claim 13. LEMONIK further teaches wherein the identity of the element uniquely identifies the element from all other elements on the webpage (See figs. 1-6, par 0079, wherein the logical shared cursor provides exact identification of objects in the shared document at the granularity of object identification. I.e. complex objects allow manipulation on different abstraction levels; as taught by ROSSLER), and wherein the point associated with the element is an anchor point defined at a particular location within or in proximity to the element (See par. 0064 wherein the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).

As to claim 20, ROSSLER, LEMONIK and MATEL teach the limitations of claim 13. LEMONIK further teaches wherein the network interface is further to: receive, from the first user device, an indication that a selection is being made with the first cursor associated with the first user device; subsequently transmit, to the second user device, an instruction to modify the display of the second cursor on the second screen associated with the second user device (See fig. 1, par 0026, wherein JohnB is editing the document at a location far below that of the other two users, and off the current viewport on page 102. As a result, the cursor for JohnB is shown only as a small caret 120A that is appended to a flag 120B, and points downward off the page to indicate to Barley that JohnB is somewhere horizontally in line with the caret 120A, but off the bottom of the page; as taught by LEMONIK).  

As to claim 21, ROSSLER, LEMONIK and MATEL teach the limitations of claim 13. LEMONIK further teaches wherein the network interface is further to: receive, from the first user device, an indication that content is being displayed on the first screen associated with the first user device and that the content is not for display on the second screen associated with the second user device (See figs. 2C, par 0061, wherein Chris may create a personal letter document and specify the document as being private. Thus, other users of the system (e.g., Tina and Spike) may be unable to locate or access the document, which may have access control limitations applied to it in various familiar manners; as taught by LEMONIK); subsequently transmit, to the second user device, an instruction to modify the display of the second cursor on the second screen associated with the second user device (See fig. 2C, par 0061, wherein Spike may be unable to locate or access the document, but Chris may be able to access the document in view-only mode; as taught by LEMONIK).

As to claim 22, ROSSLER, LEMONIK and MATEL teach the limitations of claim 13. LEMONIK further teaches wherein the network interface is to transmit, to the second user device, an instruction to apply a visual effect to the second cursor when displaying the second cursor on the second screen associated with the second user device (See fig. 1, par 0025, wherein a cursor 124A is shown for Betty, as editing the document above the location at which Barley is editing the document. A flag 124B is appended to the cursor, so that Barley may immediately recognize that Betty is performing the particular editing; as taught by LEMONIK).

As to claim 23, ROSSLER, LEMONIK and MATEL teach the limitations of claim 13. LEMONIK further teaches wherein subsequent to a determination being made that the first cursor is stationary for a particular period of time, the network interface is to transmit, to the second user device, an instruction to stop displaying the second cursor (See fig. 1, par 0028, wherein if Betty stops typing for a predetermined period, such as for 5 seconds or more, the flag 124B may disappear; as taught by LEMONIK).

Claims 6, 12, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ROSSLER et al. (US20050204296A1) in view of LEMONIK et al. (US20110252339A1) and further view of MATEL (US20140184652A1) and further in view of SHERWANI (US7870496B1).


As to claim 6, ROSSLER, LEMONIK and MATEL teach the limitations of claim 4. MATEL further teaches wherein the distance measurement is represented in terms of a fraction measurement (See par. 0033, wherein determine a percentage along the border 60A of the first display device 56A from an endpoint of the border 60A of the first display device 56A; apply the percentage to the border 60B of the second display device 56B to calculate the corresponding position (e.g., the calculation comprising interpolation between the border 60A of the first display device 56A and the border 60B of the second display device 56B; place the pointer graphic 58 at the corresponding position; as taught by MATEL).
ROSSLER, LEMONIK and MATEL do not teach wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: percentage of vertical length of a browser window or percentage of vertical length of the first element or percentage of vertical length between the first point and a third point associated with a third element on the webpage.
In similar field of endeavor, SHERWANI teaches wherein the point is a first point, wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: percentage of vertical length of a browser window or percentage of vertical length of the first element or percentage of vertical length between the first point and a third point associated with a third element on the webpage (See figs. 9A-9D and 11A-11C, for example fig. 9A, col. 16, ln. 18, wherein the following equations may be used to convert from host image space coordinates to local image space coordinates: XL=(XH −X0)*z  and YL=(YH −Y0)*z where z is the zoom level of the local display relative to the host image, thus a percentage of the horizontal and vertical lengths; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER, LEMONIK and MATEL method to include the teachings of SHERWANI wherein the point is a first point, wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: percentage of vertical length of a browser window or percentage of vertical length of the first element or percentage of vertical length between the first point and a third point associated with a third element on the webpage. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).

As to claim 12, ROSSLER, LEMONIK and MATEL teach the limitations of claim 1. ROSSLER, LEMONIK and MATEL do not teach wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the method further comprises: receiving from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element; receiving, from the first user device, an indication that: (i) an area is being selected on the first screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point; transmitting to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the second screen associated with the second user device, the visual effect showing the selection of the area on the second screen associated with the second user device.
In similar field of endeavor, SHERWANI teaches wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the method further comprises: receiving from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element (See fig. 9C, col. 15, ln. 57, where a user may zoom in on specific portions or features of the local image 952; as taught by SHERWANI); receiving, from the first user device, an indication that: (i) an area is being selected on the first screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point (See fig. 9C, col. 15, ln. 59, where a user may use the zoom-in gesture described above in which two fingers in contact with the touchscreen 314 are spread apart over the object of interest in local image 952 displayed on display 210 of local computing device 102; as taught by SHERWANI); transmitting to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the second screen associated with the second user device, the visual effect showing the selection of the area on the second screen associated with the second user device (See fig. 9D, col. 16, ln. 14, where the window defining the local image 952 has now effectively moved up and to the right on the host image 950 displayed at the host computer system 104; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER, LEMONIK and MATEL method to include the teachings of SHERWANI wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the method further comprises: receiving from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element; receiving, from the first user device, an indication that: (i) an area is being selected on the first screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point; transmitting to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the second screen associated with the second user device, the visual effect showing the selection of the area on the second screen associated with the second user device. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).

As to claim 18, ROSSLER, LEMONIK and MATEL teach the limitations of claim 16. MATEL further teaches wherein the distance measurement is represented in terms of a fraction measurement (See par. 0033, wherein determine a percentage along the border 60A of the first display device 56A from an endpoint of the border 60A of the first display device 56A; apply the percentage to the border 60B of the second display device 56B to calculate the corresponding position (e.g., the calculation comprising interpolation between the border 60A of the first display device 56A and the border 60B of the second display device 56B; place the pointer graphic 58 at the corresponding position; as taught by MATEL).
ROSSLER, LEMONIK and MATEL do not teach wherein the point is a first point, wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: percentage of vertical length of a browser window or percentage of vertical length of the first element or percentage of vertical length between the first point and a third point associated with a third element on the webpage.
In similar field of endeavor, SHERWANI teaches wherein the point is a first point, wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: percentage of vertical length of a browser window or percentage of vertical length of the first element or percentage of vertical length between the first point and a third point associated with a third element on the webpage (See figs. 9A-9D and 11A-11C, for example fig. 9A, col. 16, ln. 18, wherein the following equations may be used to convert from host image space coordinates to local image space coordinates: XL=(XH −X0)*z  and YL=(YH −Y0)*z where z is the zoom level of the local display relative to the host image, thus a percentage of the horizontal and vertical lengths; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER, LEMONIK and MATEL server to include the teachings of SHERWANI wherein the point is a first point, wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: percentage of vertical length of a browser window or percentage of vertical length of the first element or percentage of vertical length between the first point and a third point associated with a third element on the webpage. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).

As to claim 24, ROSSLER, LEMONIK and MATEL teach the limitations of claim 13. ROSSLER, LEMONIK and MATEL do not teach wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the network interface is further to: receive from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element; receive, from the first user device, an indication that: (i) an area is being selected on the first screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point; transmit to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the second screen associated with the second user device, the visual effect showing the selection of the area on the second screen associated with the second user device.
In similar field of endeavor, SHERWANI teaches wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the network interface is further to: receive from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element (See fig. 9C, col. 15, ln. 57, where a user may zoom in on specific portions or features of the local image 952; as taught by SHERWANI); receive, from the first user device, an indication that: (i) an area is being selected on the first screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point (See fig. 9C, col. 15, ln. 59, where a user may use the zoom-in gesture described above in which two fingers in contact with the touchscreen 314 are spread apart over the object of interest in local image 952 displayed on display 210 of local computing device 102; as taught by SHERWANI); transmit to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the second screen associated with the second user device, the visual effect showing the selection of the area on the second screen associated with the second user device (See fig. 9D, col. 16, ln. 14, where the window defining the local image 952 has now effectively moved up and to the right on the host image 950 displayed at the host computer system 104; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER, LEMONIK and MATEL server to include the teachings of SHERWANI wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the network interface is further to: receive from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element; receive, from the first user device, an indication that: (i) an area is being selected on the first screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point; transmit to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the second screen associated with the second user device, the visual effect showing the selection of the area on the second screen associated with the second user device. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ROSSLER et al. (US20050204296A1) in view of LEMONIK et al. (US20110252339A1) and further view of OFFER et al. (US20100017727A1) and further in view of SHERWANI (US7870496B1).

As to claim 5, ROSSLER, LEMONIK and MATEL teach the limitations of claim 4. ROSSLER, LEMONIK and MATEL do not teach wherein the distance measurement is represented in terms of pixel coordinates, wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction.
In similar field of endeavor, OFFER teaches wherein the distance measurement is represented in terms of pixel coordinates (See fig. 3, par. 0040, wherein annotations created and drawn by a user are received 304 as display coordinates, for example pixels, by the client application component 214 in the user device 202; as taught by OFFER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER, LEMONIK and MATEL method to include the teachings of OFFER wherein the distance measurement is represented in terms of pixel coordinates. Such a person would have been motivated to make this combination as the annotation units are transmitted with each annotation and the client application components within, for example the user device 202 and the user device 204, will respond to annotations that are in units that they understand, that is, they will respond to their own application specific coordinates, such as latitude and longitude (OFFER, par. 0040).
ROSSLER, LEMONIK, MATEL and OFFER do not teach wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction.
In similar field of endeavor, SHERWANI teaches wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction (See fig. 9D, col. 16, ln. 18, wherein the left edge of the window defining the local image 952 is at the 700th x-coordinate (i.e., x0=700) and that the zoom level z of the local image 952 relative to the host image 950 is 2. Using eq(1), we subtract the left edge from the host x-coordinate xH to get 750-700=50. Thus, if our zoom level was 1 (i.e., no zoom), we would show this pixel at xL=50; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER, LEMONIK, MATEL and OFFER method to include the teachings of SHERWANI wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).

As to claim 17, ROSSLER, LEMONIK and MATEL teach the limitations of claim 16. ROSSLER, LEMONIK and MATEL do not teach wherein the distance measurement is represented in terms of pixel coordinates, wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction.
In similar field of endeavor, OFFER teaches wherein the distance measurement is represented in terms of pixel coordinates (See fig. 3, par. 0040, wherein annotations created and drawn by a user are received 304 as display coordinates, for example pixels, by the client application component 214 in the user device 202; as taught by OFFER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER, LEMONIK and MATEL method to include the teachings of OFFER wherein the distance measurement is represented in terms of pixel coordinates. Such a person would have been motivated to make this combination as the annotation units are transmitted with each annotation and the client application components within, for example the user device 202 and the user device 204, will respond to annotations that are in units that they understand, that is, they will respond to their own application specific coordinates, such as latitude and longitude (OFFER, par. 0040).
ROSSLER, LEMONIK, MATEL and OFFER do not teach wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction.
In similar field of endeavor, SHERWANI teaches wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction (See fig. 9D, col. 16, ln. 18, wherein the left edge of the window defining the local image 952 is at the 700th x-coordinate (i.e., x0=700) and that the zoom level z of the local image 952 relative to the host image 950 is 2. Using eq(1), we subtract the left edge from the host x-coordinate xH to get 750-700=50. Thus, if our zoom level was 1 (i.e., no zoom), we would show this pixel at xL=50; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER, LEMONIK, MATEL and OFFER server to include the teachings of SHERWANI wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over ROSSLER et al. (US20050204296A1) in view of LEMONIK et al. (US20110252339A1) and further view of MATEL (US20140184652A1) and further view of OFFER et al. (US20100017727A1).

As to claim 25, ROSSLER, LEMONIK and MATEL teach the limitations of claim 1. MATEL further teaches wherein the distance measurement is represented in terms of the fraction measurement when the element is identified as one that proportionally scales across the different layouts (See par. 0033,  wherein calculate a corresponding position of the pixel on a second display device 56B (e.g., having a different, size, orientation, aspect ratio, etc., of first display device 56A) as the pointer graphic 58 is moved from the first display device 56A to the second display device 56B, wherein the corresponding position is calculated based on a proportion of a set of dimensions of the first display device 56A to a set of dimensions of the second display device 56B; as taught by MATEL).
ROSSLER, LEMONIK and MATEL do not teach wherein the distance measurement is represented in terms of the pixel coordinates when the element is identified as one that displays content that is the same or substantially the same across the different layouts.
In similar field of endeavor, OFFER teaches wherein the distance measurement is represented in terms of the pixel coordinates when the element is identified as one that displays content that is the same or substantially the same across the different layouts (See fig. 3, par. 0040, wherein annotations created and drawn by a user are received 304 as display coordinates, for example pixels, by the client application component 214 in the user device 202; as taught by OFFER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER, LEMONIK and MATEL method to include the teachings of OFFER wherein the distance measurement is represented in terms of the pixel coordinates when the element is identified as one that displays content that is the same or substantially the same across the different layouts. Such a person would have been motivated to make this combination as the annotation units are transmitted with each annotation and the client application components within, for example the user device 202 and the user device 204, will respond to annotations that are in units that they understand, that is, they will respond to their own application specific coordinates, such as latitude and longitude (OFFER, par. 0040).

As to claim 26, ROSSLER, LEMONIK and MATEL teach the limitations of claim 13. MATEL further teaches wherein the distance measurement is represented in terms of the fraction measurement when the element is identified as one that proportionally scales across the different layouts (See par. 0033,  wherein calculate a corresponding position of the pixel on a second display device 56B (e.g., having a different, size, orientation, aspect ratio, etc., of first display device 56A) as the pointer graphic 58 is moved from the first display device 56A to the second display device 56B, wherein the corresponding position is calculated based on a proportion of a set of dimensions of the first display device 56A to a set of dimensions of the second display device 56B; as taught by MATEL).
ROSSLER, LEMONIK and MATEL do not teach wherein the distance measurement is represented in terms of the pixel coordinates when the element is identified as one that displays content that is the same or substantially the same across the different layouts.
In similar field of endeavor, OFFER teaches wherein the distance measurement is represented in terms of the pixel coordinates when the element is identified as one that displays content that is the same or substantially the same across the different layouts (See fig. 3, par. 0040, wherein annotations created and drawn by a user are received 304 as display coordinates, for example pixels, by the client application component 214 in the user device 202; as taught by OFFER).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER, LEMONIK and MATEL method to include the teachings of OFFER wherein the distance measurement is represented in terms of the pixel coordinates when the element is identified as one that displays content that is the same or substantially the same across the different layouts. Such a person would have been motivated to make this combination as the annotation units are transmitted with each annotation and the client application components within, for example the user device 202 and the user device 204, will respond to annotations that are in units that they understand, that is, they will respond to their own application specific coordinates, such as latitude and longitude (OFFER, par. 0040).

Response to Arguments
Applicant argues that [“Rossler and Lemonik simply do not disclose or suggest the claimed subject matter, even if these references were somehow considered together. That is, these references, considered alone or together, neither disclose nor suggest at least the subject matter of: wherein the distance measurement is represented, as a function of the identity of the element, either in terms of pixel coordinates or in terms of a fraction measurement” (Page 11)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20140204026A1
2013-01-18
Synchronizing A Cursor from a Managed System with a Cursor from a Remote System
US20060036971A1
2004-08-24
Mouse cursor display
US20150220504A1
2014-02-04
Visual Annotations for Objects




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174